DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 16-18 & 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piha et al. (US 2017/0266456).
The applied reference has a common assignee, West Affum Holdings, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Piha et al. discloses;

1. An apparatus comprising (e.g., via the disclosed wearable defibrillation system): a support structure, the support structure (e.g., element 170) configured to be worn by a person; a plurality of electrodes (e.g., elements 104/108/204/208) included in the support structure, the plurality of electrodes configured to receive electrocardiogram (ECG) signals from the person; a wearable defibrillator device (WCD) (e.g., element 100/200) communicatively coupled to the plurality of electrodes and included in the support structure, the WCD configured to detect one of ventricular fibrillation (VF) and/or ventricular tachycardia (VT) from the ECG signals (e.g., via the disclosed detection module 232); and a blood oxygen saturation level device (e.g., via the disclosed monitoring device 180/281) included in the support structure {e.g., [0027]-[0030], [0033]-[0037], [0045]-[0047] & (Figs 1-2)}.

2. The apparatus of claim 1, wherein the support structure comprises a garment {e.g., [0027] & (Fig.1 )}.

3. The apparatus of claim 1, wherein the blood oxygen saturation level device comprises a pulse oximeter sensor (e.g., [0036]-[0037]).

4. The apparatus of claim 1, wherein the blood oxygen saturation level device being communicatively coupled to the WCD (e.g., [0036]-[0037]).

5. The apparatus of claim 4, wherein the blood oxygen saturation level device is configured to receive power from the WCD (e.g., via the disclosed detection module 232 being powered from the power source 240 and energy storage module 250, see Fig 2).

6. The apparatus of claim 4, wherein the blood oxygen saturation level device is configured to communicate a blood oxygen saturation level of the person to the WCD (e.g., [0036]-[0039]).

7. The apparatus of claim 1, wherein the WCD is further configured to indicate a prompt to measure a blood oxygen saturation level of the person (e.g., [0048]-[0050]).

8. The apparatus of claim 7, wherein the WCD is further configured to terminate a shock process if the blood oxygen saturation level of the person is measured (e.g., via the disclosed advice module [e.g., 0048]-[0050]).

9. The apparatus of claim 1, wherein the blood oxygen saturation level device comprises a blood oxygen saturation level device integrated into the support structure (e.g., [0027]-[0028] & [0036]-[0037]).

16. The apparatus of claim 1, wherein the blood oxygen saturation level device comprises a blood oxygen saturation level device configured to transmit one or more output signals to the WCD for processing by the WCD to measure one or more blood oxygen saturation levels (e.g., [0036]-[0037]).

17. The apparatus of claim 16, wherein the WCD is further configured to process the one or more measurements of blood oxygen saturation levels (e.g., [0036]-[0037]).

18. The apparatus of claim 16, wherein the blood oxygen saturation level device includes a display [e.g., 0034].


23. The apparatus of claim 1, wherein the WCD and the blood oxygen saturation level device comprises a WCD and a blood oxygen saturation level device configured to be modular (e.g., [0036]-[0037]).

24. A method comprising: receiving, at a processor, an indication of a first health related data from a first healthcare device; receiving, at the processor, an indication of a second health related data from a second healthcare device: correlating, by the processor, the indication of the first health related data with the second health related data: storing, at a storage medium, the correlated indications of the first health related data and the second health related data; and determining, by the processor, an identity of a person based, at least in part, on the stored correlated indications (e.g., [0033]-[0034], [0039], [0048]-[0050] & [0054]).

25. The method of claim 24 further comprising: receiving, at the processor, a plurality of subsequent indications of the first health related data from the first healthcare device: receiving, at the processor, a plurality of subsequent indications of the second health related data from the second healthcare device: correlating, by the processor, the plurality of subsequent indications of the first health related data with the plurality of subsequent indications of the second health related data:
storing, at the storage medium, the correlated plurality of subsequent indications; and confirming, by the processor, the identity of the person based, at least in part, on the stored correlated plurality of subsequent indications (e.g., [0033]-[0034], [0039], [0048]-[0050] & [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 & 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piha et al. (US 2017/0266456) in view of Kaib et al. (US 2017/0143977).
Piha et al. discloses the claimed invention having an apparatus comprising a support structure, a wearable defibrillator device (WCD) and a blood oxygen saturation level device included in the support structure except wherein said blood oxygen saturation level device having a cover configured to facilitate access to a sensor recessed into the support structure, i.e. an integrated-pocket, and/or can be attachable to and detachable from the support structure, i.e. hook/loop fasteners, magnets, etc.  Kaib et al. teaches the use of a wearable cardiac device including a garment worn about a torso of a patient including a plurality of separate and distinct module integrated into the garment including at least one sensing electrode, i.e. configured to monitor blood oxygen, wherein said garment further comprises a pocket (e.g., element 704) to receive to the module, a flap (e.g., element 706) that is secured to cover the opening of the pocket by hook-and-loop fasteners (e.g., element 702) {e.g., [0112]-[0113], [0139], [0151], [0206]-[0207] & (Figs 7AD)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus as taught by Piha et al. with the use of the finger-accommodating having a flap-cover as taught by Kaib et al,. since such a modification would provide the an apparatus comprising a support structure, a wearable defibrillator device (WCD) and a blood oxygen saturation level device included in the support structure wherein said blood oxygen saturation level device having a cover configured to facilitate access to a sensor recessed into the support structure, i.e. an integrated-pocket, and/or can be attachable to and detachable from the support structure, i.e. hook/loop fasteners, magnets, etc. for providing the predictable results pertaining to removably secure a module a sensor module to the garment to make more accommodating {e.g., [0112]-[0113], [0139], [0151], [0206]-[0207] & (Figs 7AD)}. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/               Primary Examiner, Art Unit 3792